UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 10-4236


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

PRESTON LEVONNE BUIE,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. William L. Osteen,
Jr., District Judge. (1:08-cr-00347-WO-1)


Submitted:   July 13, 2011                    Decided: July 27, 2011


Before DUNCAN, KEENAN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Robert L. McClellan, IVEY, MCCLELLAN, GATTON & TALCOTT, LLP,
Greensboro, North Carolina, for Appellant. John W. Stone, Jr.,
Acting United States Attorney, Greensboro, North Carolina,
Graham T. Green, Assistant United States Attorney, OFFICE OF THE
UNITED STATES ATTORNEY, Winston-Salem, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Preston Levonne Buie (“Buie”) appeals his conviction

and   sentence      for    possession      with       intent    to    sell   and   deliver

cocaine    under     21     U.S.C.    §§     841(a)(1)         and   (b)(1)(c).        Buie

challenges     the        district    court’s         denial     of    his    motion     to

suppress, arguing that the officer who stopped him lacked the

requisite     reasonable       suspicion.              Buie     also    challenges      the

district     court’s       application        of      three     two-level     sentencing

enhancements       for     specific   offense         characteristics        (firearms),

obstruction of justice, and reckless endangerment during flight,

under United States Sentencing Guidelines §§ 2D1(b)(1), 3C1.1,

and 3C1.2.     For the reasons that follow, we affirm the district

court’s denial of Buie’s motion to suppress and its application

of the sentencing enhancements.



                                                 I.

            The      Winston         Salem         Police       Department         (“Police

Department”) learned of Buie during a criminal investigation of

Cedric    Denard     Ingram    (“Ingram”),          Buie’s      passenger    during     the

incident leading to Buie’s arrest.                    In January 2008, the Police

Department initiated the investigation in response to receiving

information that Ingram was distributing narcotics in Winston-

Salem,      North        Carolina.            Detective          Cecilia      Singletary

(“Singletary”) of the Police Department’s Narcotics Division led

                                             2
several officers and criminal informant Salahuddin Hall (“Hall”)

in the surveillance of Ingram.                    Hall placed Buie at Ingram’s

residence during the manufacture and distribution of cocaine and

in the car as Ingram’s driver during drug transactions.                                Hall

also noted that Ingram was frequently armed at home and during

drug transactions.              A background check further revealed that

Ingram    had      previous      charges    for    trafficking          cocaine      and    a

history of fleeing when stopped by police personnel.

            On May 5, 2008, the Police Department planned to have

Hall   make     a    controlled      cocaine      purchase       from      Ingram.          In

preparation,        Singletary      briefed        law    enforcement,           including

Highway   Patrolman       James     Pickard     (“Pickard”),         who     would    later

apprehend       Buie.           Singletary      informed         them       of    Ingram’s

outstanding warrants for drug possession and fleeing from the

police.     She indicated that the drug purchase would involve an

informant, that Ingram might be armed, and that he would most

likely be driven by an older gentleman.                         Ultimately Hall was

unable to make contact with Ingram so no purchase occurred that

day.

              On    May   14,    2008,     Singletary         used   Hall    to   arrange

another controlled cocaine purchase and again briefed both the

Police Department         and     Highway    Patrol      on    the   operation.            She

informed them of the sale’s location and that Ingram would again

be driven by an older man in a gold Jeep.

                                            3
              That afternoon, Singletary and other members of the

Police Department followed Hall to the meeting location.                          Hall

met with Ingram and the older man, who later identified himself

as Buie, in the gold Jeep and arranged for them to sell cocaine

to a purchaser in Boone, North Carolina.                 Hall then returned to

his own car to radio Singletary, informing her that Ingram was

armed and had drugs in the vehicle, and that he, Ingram, and

Buie    planned       to   drive   to     Boone    to   distribute    the    drugs.

Singletary radioed this information to both Police and Highway

Patrol, including Pickard.              Other officers informed Pickard, who

had positioned his patrol car near Highway 451, that the Jeep,

driven by Buie, was speeding toward the highway.

              Pickard followed the vehicle onto the highway where he

estimated Buie was driving seventy miles an hour, five miles per

hour over the speed limit.              Pickard intended to stop the vehicle

based    on     the    information       from     Singletary.        However,      in

compliance with Highway Patrol protocol, which recommends that a

speeding violation be verified even if there is a preexisting

reason for a stop, Pickard used a monitoring device to determine

that the vehicle was in fact exceeding the speed limit.                     Pickard

turned on his blue lights and siren to signal Buie to pull over.

              On the shoulder of the road, Pickard exited his patrol

car and approached Buie’s vehicle.                 Just before he reached it,

however,      Buie    drove   away.      Pickard    returned    to   his    car   and

                                           4
followed.    Other officers joined the pursuit and later testified

that at times Buie drove in excess of one hundred and ten miles

per hour.      Pickard observed Ingram holding a bag out of the

passenger window and allowing the white powder it contained to

fall along the highway.         Samples of the substance were collected

by the police shortly thereafter.

            Buie exited the highway and continued down residential

streets    before    stopping      in    the   parking     lot   of   an   elementary

school.     Buie     exited   the       vehicle     from   the   driver-side      door,

after which two firearms were thrown from the same door.                       Ingram

then exited from the passenger-side door.                   Both men were quickly

apprehended.        The white powder collected from the highway and

elementary school parking lot was later tested and determined to

be a form of cocaine.

            On September 29, 2008, a grand jury indicted Buie on

one count of possession with intent to distribute approximately

260 grams of a mixture containing detectable amounts of cocaine

hydrochloride,       in   violation       of   21    U.S.C.      §§   841(a)(1)    and

(b)(1)(c), one count of possession of a firearm in furtherance

of a drug trafficking scheme, in violation of 18 U.S.C. § 924

(c)(1)(A)(I), and one count of felon in possession of a firearm,

in violation of U.S.C. § 922(g)(1).

            On February 13, 2009, Buie filed a motion to suppress

evidence    obtained      during    and    after     the    initial    stop   of    his

                                           5
vehicle,     arguing      the    stop       was    not       supported      by     reasonable

suspicion.        Buie testified that upon entering the highway he

placed his car in cruise control at sixty-five miles an hour,

and    therefore     never      exceeded         the     speed      limit.         Buie      also

testified that he was unaware Ingram threw anything out of the

vehicle,    and    that    he    did       not    know    Ingram      well       and    had   no

knowledge that the two firearms and cocaine were in the vehicle.

Buie   explained     that       he   ran     from      the    police     because        of    the

outstanding warrants for his arrest and because he was carrying

a crack pipe.          The district court denied the motion on the

ground that Pickard had reasonable suspicion to believe Buie was

speeding,    which     alone     was       sufficient,        and    that    he    also      “had

probable cause to believe that the defendant’s vehicle contained

contraband     based      upon       the    information          conveyed         to    Trooper

Pickard by Detective Singletary and the police.”                         J.A. 139-40.

            A jury subsequently found Buie guilty of possession

with intent to distribute.                  At sentencing, the district court

added three two-level enhancements to Buie’s sentence due to

specific     offense      characteristics              (firearms)        under         U.S.S.G.

§ 2D1.1(b)(1), obstruction of justice under U.S.S.G § 3C1.1, and

reckless endangerment during flight under U.S.S.G. § 3C1.2, and

therefore increased his sentence to a total of 110 months.                                   This

appeal followed.



                                              6
                                  II.

           On appeal, Buie challenges the denial of his motion to

suppress and the court’s application of each of the three two-

level sentencing enhancements.          We consider each argument in

turn.



                                  A.

           Buie first challenges the district court’s denial of

his   motion   to   suppress.   When    reviewing   a   district   court’s

denial of a motion to suppress, “we review factual findings for

clear error and legal determinations de novo,” and view “the

evidence in the light most favorable to the Government.”            United

States v. Green, 599 F.3d 360, 375 (4th Cir. 2010).



                                  1.

           Buie first argues that the district court erred by

concluding that Pickard’s stop was warranted.           This argument is

unavailing.    The stop was supported by reasonable suspicion once

Pickard witnessed Buie speeding on the highway. 1


      1
      Although the district court found both probable cause and
reasonable suspicion, under the circumstances, the presence of
either justifies a vehicular stop.       See Carroll v. United
States, 267 U.S. 132, 149 (1975); United States v. Griffin, 589
F.3d 148, 157 (4th Cir. 2009).     Because the district court’s
findings support the conclusion that Pickard met the standard of
reasonable suspicion, there is no need to address the question
(Continued)
                                   7
            To support a finding of reasonable suspicion, a police

officer     “must        offer       ‘specific       and     articulable         facts’        that

demonstrate         at        least        a     ‘minimal         level        of     objective

justification’ for the belief that criminal activity is afoot.”

United    States     v.       Branch,      537   F.3d      328,    335    (4th      Cir.   2008)

(quoting Terry v. Ohio, 392 U.S. 1, 21 (1968)).                                     Observing a

traffic violation satisfies this standard and allows a police

officer to proceed with a stop.                        Id. at 338.              Here, Pickard

testified that he not only estimated Buie’s speed to be five

miles    over   the       speed      limit,      but    also      verified      it    using      an

official device.              The district court’s decision to credit this

testimony    over        Buie’s       is   not    clearly      erroneous,           and   such    a

speeding infraction supplies the requisite reasonable suspicion

to justify Pickard’s stop of Buie’s vehicle.

            Based        on    our    review      of   the     facts      as    found     by   the

district    court,        we   conclude        that    Pickard’s         stop    of   Buie     was




of probable cause.    In any event, we find that the probable
cause standard is also met.    An officer may stop a vehicle for
probable cause if he has the reasonable belief that “an
automobile or other vehicle contains that which by law is
subject to seizure and destruction.” Carroll, 267 U.S. at 149.
Pickard’s   knowledge  that   Buie   and   Ingram were   carrying
contraband and weapons justified his vehicular stop under this
standard.      Buie’s  contentions    that   this knowledge   was
speculative and stale are unfounded. The information came from
a reliable informant and was radioed to Pickard moments before
the stop occurred.


                                                 8
amply supported by reasonable suspicion and affirm the district

court’s denial of Buie’s motion to suppress.



                                          B.

           Buie next argues that the district court improperly

applied    three       two-level    enhancements           for     specific         offense

characteristics (firearms) pursuant to U.S.S.G. § 2D1.1(b)(1),

obstruction      of    justice     pursuant          to   U.S.S.G.       §    3C1.1,   and

reckless     endangerment        during        flight      pursuant          to   U.S.S.G.

§ 3C1.2.     We review the district court’s factual findings for

clear error and legal interpretations of the guidelines de novo.

United States v. Green, 599 F.3d 360, 375 (4th Cir. 2010).



                                                1.

           Buie argues that the enhancement for possession of a

firearm was improperly applied because he did not know firearms

were in the vehicle and the jury found him not guilty of gun

possession.      This argument lacks merit.

           Section 2D1.1(b)(1) of the U.S. Sentencing Guidelines

provides   for     a   two-level     enhancement          to   a    defendant’s        base

offense level “[i]f a dangerous weapon (including a firearm) was

possessed.”        U.S.S.G.   §    2D1.1(b)(1).            Unless       it   is    “clearly

improbable    that      the   weapon      was    connected         to    the      offense,”

possession only requires that the weapon be present during the

                                           9
relevant illegal activity.                Id. at comment (n.3).                     Here, the

district      court       supportably     found         by    a     preponderance        of   the

evidence that two guns were present in the car Buie drove during

Ingram and Buie’s drug transaction.                          This fact alone is enough

to support application of the enhancement.



                                                   2.

              Second, Buie argues that the district court erred in

applying       an    enhancement        for    obstruction             of     justice       under

U.S.S.G. § 3C1.1.              The district court applied this enhancement

because       it    found      that    Buie    perjured             himself       through     his

statements that he had no knowledge of the presence of weapons

or   cocaine        within     the    vehicle.               Buie    maintains       that     his

testimony was true.

              Perjury occurs when a witness, “testifying under oath

or affirmation . . . gives false testimony concerning a material

matter    with      the     willful     intent      to       provide       false    testimony,

rather    than       as    a   result    of    confusion,            mistake,       or   faulty

memory.”       United States v. Dunnigan, 507 U.S. 87, 94 (1993).

Because the district court’s finding of perjury is ultimately

based    on    a    credibility       determination           that    is    not    subject     to

appellate review, United States v. Saunders, 886 F.2d 56, 60

(4th Cir. 1989), we find the district court did not err in its

application of U.S.S.G. § 3C1.1.

                                              10
                                              3.

               Buie finally argues that the district court erred in

its   application        of    an    enhancement          for   reckless     endangerment

during flight pursuant to U.S.S.G. § 3C1.2.                        This enhancement is

appropriate “[i]f the defendant recklessly created a substantial

risk of death or serious bodily injury to another person in the

course    of    fleeing       from    a   law       enforcement      officer.”      U.S.S.G.

§ 3C1.2.       Buie contends that since no accident occurred and no

person was harmed during the chase, his flight from police was

not   reckless.         However,       the    plain       language    of    the   guideline

provides for application of the adjustment when the defendant is

resisting      arrest     and       creates     a    substantial      risk    of    serious

bodily injury, even if no injury occurs.                          See United States v.

Carter, 601 F.3d 252, 255 (4th Cir. 2010).

               Buie fled from police at speeds upwards of one hundred

miles    per    hour,    during       which     he    weaved      between    cars    on   the

highway.       He continued his flight through residential streets

and to an elementary school parking lot.                             We agree with our

sister   circuits       that       engaging     in    a    high    speed    chase    on   the

highway and through residential streets is enough to create a

substantial risk of serious bodily injury.                           See, e.g., United

States v. Jimenez, 323 F.3d 320, 324 (5th Cir. 2003) (“[L]eading

police officers on a high speed chase . . . by itself created a

substantial       risk        of     serious        injury,       which     warranted      an

                                              11
adjustment for reckless endangerment during flight.” (internal

quotations omitted)). 2      Thus, there was no error in the district

court’s application of this enhancement.



                                     C.

           For     the   foregoing   reasons,   the    judgment     of   the

district   court    is   affirmed.   We   dispense    with   oral   argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.



                                                                    AFFIRMED




     2
      See also United States v. Luna, 21 F.3d 874 (9th Cir.
1994)(finding that running three stop signs in a residential
area and leaving an unattended vehicle rolling constituted a
substantial risk of serious bodily injury or death to other
motorists or pedestrians); United States v. Chandler, 12 F.3d
1427, 1433 (7th Cir. 1994) (holding that travelling between 35
and 50 mph through a residential area, and swerving, constituted
reckless endangerment); United States v. Sykes, 4 F.3d 697, 700
(8th Cir. 1993) (holding that failure to pull over and thereby
compelling police to force defendant off the road constituted
reckless endangerment).


                                     12